Citation Nr: 1813152	
Decision Date: 03/05/18    Archive Date: 03/13/18

DOCKET NO.  15-04 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from November 1961 to May 1962. 

This case was previously before the Board of Veterans' Appeals (Board) on appeal from a January 2013 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO) that, in pertinent part, declined to reopen a claim for service connection for bilateral hearing loss.  

In August 2015, the Veteran was afforded a Board videoconference hearing.  A transcript of this hearing is of record.

A September 2015 Board decision reopened and remanded this claim.  The matter was again remanded in December 2016 for additional development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).


FINDING OF FACT

Bilateral hearing loss was as likely as not incurred due to the Veteran's in-service noise exposure.


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss are met.  38 U.S.C. §§ 1101, 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2017).





REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted for a disease diagnosed after discharge, where all evidence, including that pertinent to service, establishes that the disease was incurred therein.  38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran is currently diagnosed with bilateral hearing loss.  See January 2012 VA examination report.  The question in this appeal is whether the current disability is causally connected to the Veteran's active service.

The Veteran contends that service connection for his bilateral hearing loss disability is warranted on the basis that he was exposed to excessive noise in active service while surveying 105 Howitzers from November 1961 to May 1962, without hearing protection.  His DD Form 214 reflects the Veteran's occupational specialty as an artillery surveyor.  The Veteran described lying down alongside of the 150 Howitzers while the guns were being shot; and that the explosions were quite loud and in close proximity to the Veteran.  He reported noticing some loss of hearing in 1964, perhaps sooner.  The Veteran is competent to testify on factual matters of which he has first-hand knowledge.

Although VA examiners in this case in January 2016 and January 2017 opined that the Veteran's hearing loss is not as likely as not related to his active service, they did not consider or did not accurately consider the Veteran's credible reports of in-service noise exposure in 1964 or "maybe even a little bit earlier in 1963."  See hearing transcript at page 5.  Due to the inadequacies in the opinions obtained, the Board requested a VHA opinion on the matter.  38 C.F.R. § 20.901 (2017).

In December 2017, a VA physician submitted a comprehensive support discussing various studies related to noise induced hearing loss.  Considering these medical studies along with the Veteran's credible reports of hearing loss in 1963 and his noise exposure during his active service, the physician found that the Veteran's hearing loss is at least as likely as not a result of his military service.

In sum, the January 2016 and January 2017 VA examiners both provided opinions without adequate rationale.  The VHA opinion obtained, however, provided an opinion in support of the Veteran's claim based upon a well-reasoned rationale, supporting medical literature findings and adequate recognition of the Veteran's competent and credible lay statements.  The Board, therefore, finds that the most probative medical evidence has established that the Veteran's bilateral hearing loss disability is a result of his noise exposure during active service.  


ORDER

Service connection for bilateral hearing loss is granted.




____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


